DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On pages 9 and 10, Fig.2 is referenced which should instead be Fig.3 (referring to elements 410, 420, 430, 440, which is shown in Fig.3).  
Appropriate correction is required.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “the electrical frequency”, “the rate of change”, and “the time remaining” lack antecedent basis. The examiner suggests “an electrical frequency”, “a rate of change”, and “time remaining”, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 7 is directed to a “computer program product” per se, which under broadest reasonable interpretation includes a computer program per se and/or instructions transmitted over a transitory medium (e.g. via carrier waves). See MPEP 2106.03.I, which discusses examples of claims not directed to an of the statutory categories as including “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art is considered as follows:
Karimi et al. (“A New Centralized Adaptive Underfrequency Load Shedding Controller for Microgrids Based on a Distribution State Estimator”) discloses utilizing both ROCOF (<0) and under frequency (<49.5 Hz) thresholds in a load shedding algorithm (Fig.1);
Delfino et al. (“Implementation and Comparison of Different Under Frequency Load-Shedding Schemes”) discloses utilizing both ROCOF measurements and frequency thresholds in determining the amount of load to be shed (Table 1, reference 9).
Kilani et al. (“Dynamic Under Frequency Load Shedding in Power Systems”, of record) also discloses an algorithm utilizing ROCOF and frequency thresholds for load is at or has passed at least one predetermined frequency stability parameter threshold”;
Abi-Samra (US 2009/0299540) discloses utilizing ROCOF in order to modify particular frequency setpoints in a load shedding scheme (Fig.3, [0022]).
However, while each of the above schemes utilize both a ROCOF and frequency thresholds in load shedding algorithms, none of the prior art discloses “said frequency stability parameter being dependent on the rate of change of the electrical frequency of the electrical power system and representing the time remaining until the electrical frequency falls from a measured value to a predetermined low frequency limit” and “generating a control signal to disconnect, by said at least one device, said at least one load feeder line when the monitored frequency is at or below at least one predetermined disconnection frequency threshold and said monitored frequency stability parameter is at or has passed at least one predetermined frequency stability parameter threshold.” The utilizing the recited stability parameter, which represents a particular time remaining until the electrical frequency falls to a predetermined low frequency limit is more extensive than simply utilizing particular rate of change of frequency thresholds in decision trees of load shedding algorithms and different from utilizing said rate to determine amounts of load to be shed and different from the critical time calculation of Kilani et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849